                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                 NORTHEASTERN DIVISION

    UNITED STATES OF AMERICA                              )
                                                          )
    v.                                                    )     NO. 2:17-cr-00007
                                                          )     JUDGE RICHARDSON
    SAMER WALID ABDALLA                                   )
                                                          )


                                                     ORDER
         Pending before the Court is the Government’s Motion to Dismiss Count Four of the

Superseding Indictment (Doc. No. 68, “Motion”). The Motion appears to have been prompted by

Defendant’s Motion to Dismiss Indictment and/or Motion to Strike Government’s “Bill of

Particulars” and/or Notice of Reservation of Rights (Doc. No. 58, “Defendant’s motion”), in which

Defendant asserted, among other things, that Count Four and Count Six of the Superseding

Indictment might be multiplicitous.

         In particular, Defendant’s motion notes that Count Four alleges possession of a firearm in

violation of 18 U.S.C. § 924(c) on June 1, 2017, while Count Six alleges possession of a firearm

in violation of 18 U.S.C. § 924(c) on June 9, 2017.1 Defendant asserts essentially that as far as he

(or anyone can tell), the firearm referenced in Count Four is the same firearm referenced in Count

Six; if so, and especially if Defendant’s alleged possession of the firearm was continuous from

June 1 through June 9, the two counts might be multiplicitous.

         In response, the Government does not concede that the same firearm was at issue in both

counts or that the two counts are multiplicitous, but it does concede that “the danger of the jury


1
 Although Count Six alleges an offense date of June 9, 2017, for reasons the Court does not grasp the parties make
apparent references to this date in multiple places as June 8, 2017 (Doc. Nos. 58 and 68) and in at least one place as
June 7, 2017. (Doc No. 54 at 5).
convicting the Defendant of a multiplicitous count is uncomfortably high.” (Doc No. 68).

Accordingly, the Government asks that Count Four be dismissed in the interest of justice.

         The Motion (Doc. No. 68) is GRANTED in light of the apparent risk of multiplicity and

the Government’s wide discretion, in the exercise of its prosecutorial function, to choose which

charges to maintain and which charges to forego or drop.2 Thus, Count Six of the Superseding

Indictment is hereby dismissed.

         IT IS SO ORDERED.


                                                      ____________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




2
  As for the Government’s contemporaneous argument (Doc. No. 67 at 1) that dismissal of Count Four renders
Defendant’s motion moot and thus subject to dismissal, it will be addressed in connection with the Court’s forthcoming
resolution of Defendant’s motion.
